Citation Nr: 0832342	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for status post right 
arm injury, with residual scar.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to 
demonstrate that bilateral hearing loss is related to active 
service.

2.  The competent medical evidence of record fails to 
demonstrate that tinnitus is related to active service.

3.  The right arm scar is not painful on examination, does 
not cause limitation of motion, is not greater than 6 square 
inches, and is not unstable.  There is no functional 
limitation attributable to the scar.  The right shoulder has 
full flexion, abduction, and adduction.  External rotation is 
to 70 degrees and internal rotation is to 50 degrees.  The 
right elbow has full flexion and extension.  Supination of 
the right elbow is to 90 degrees and pronation is to 90 
degrees.  The right wrist has flexion to 70 degrees, 
hyperextension to 60 degrees, radial motion to 20 degrees, 
and ulnar motion to 50 degrees.  The right hand has 
metacarpophalangeal flexion to 90 degrees and hyperextension 
to 15 degrees.  The right arm reflexes are normal and equal 
to the left arm.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007). 

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for entitlement to a compensable evaluation 
for status post right arm injury, with residual scar, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss and Tinnitus

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, a November 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for bilateral hearing loss and tinnitus.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA examination 
reports, and private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Although VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim, none is required here.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not establish an inservice incurrence 
of hearing loss or tinnitus and does not indicate an 
association between the claimed disorders and active service.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 indicated that the veteran's 
military occupational specialty (MOS) was Field Lineman.  The 
veteran's separation qualification record showed that his MOS 
duties included supervising four men in the repair and 
maintenance of switchboards, telephones, and wires.  The 
veteran earned the World War II Victory Medal, the Army of 
Occupation Medal, and the European, African, Middle Eastern 
Campaign Medal.

In the veteran's April 1945 physical examination and 
induction record, no defects of hearing loss or tinnitus were 
noted.

In the veteran's November 1946 discharge examination record, 
whisper test results were 15/15, bilaterally, with no 
audiogram, and negative ear examinations.

A May 1979 VA audiological examination record showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
---
5
LEFT
5
20
25
---
25

Speech discrimination testing revealed speech recognition 
ability of 100 percent in the right ear and 88 percent in the 
left ear.  Left eardrum perforation was noted.  The diagnosis 
was right ear hearing sensitivity essentially within normal 
limits except for mild sensorineural hearing loss at 8000 and 
left ear hearing sensitivity essentially within normal range, 
but 10 decibels worse than right ear, with mild conductive 
loss probably due to perforation.

The competent medical evidence of record does not support a 
finding of service connection for bilateral hearing loss.  
There is currently diagnosed left ear hearing loss for VA 
purposes.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, there is no medical evidence of left 
ear hearing loss in service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Additionally, left 
ear hearing loss did not manifest to a compensable degree 
within one year of separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.  There is also no medical evidence of a 
nexus between any current left ear hearing loss and any 
incident in service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The veteran's statements are not 
competent evidence to establish a medical opinion that any 
incident in service, to include noise exposure, caused left 
ear hearing loss.  Espiritu, 2 Vet. App. at 495 (holding that 
lay testimony is competent to establish pain or symptoms, but 
not establish a medical opinion).

The evidence of record does not support a finding of service 
connection for right ear hearing loss and for tinnitus.  The 
evidence of record does not show right ear hearing loss for 
VA purposes.  There is no currently diagnosed tinnitus.  
38 C.F.R. § 3.385; Degmetich, 104 F.3d at 1333 (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of 
a current disability for VA purposes, service connection for 
right ear hearing loss and tinnitus is not warranted.

Right Arm Disorder

With respect to the veteran's claim for entitlement to a 
compensable evaluation for status post right arm injury with 
residual scar (right arm disorder), VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a November 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against a compensable evaluation for a right arm 
disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA examination 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for a right arm disorder was granted by a 
January 1947 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 7805, 
effective November, 28, 1946.  In November 2004, the veteran 
filed his current claim seeking a compensable evaluation for 
this disorder.  The RO continued the noncompensable 
evaluation in an April 2005 rating decision.  The veteran 
filed a notice of disagreement in May 2005.  The RO sent the 
veteran a statement of the case in December 2006.  The 
veteran filed an appeal in January 2007.

In a December 2004 VA examination, the veteran reported that 
he incurred a jagged wound of the right upper extremity while 
repairing telephone wires in service.  The examiner noted 
that the service medical records showed that the veteran was 
treated with penicillin and an abscess was incised and 
drained.  Upon examination of the inner aspect of the right 
arm, there was an oval, superficial scar of .5 centimeters in 
length and 2.5 centimeters in width.  There was no pain in 
the scar, no adherence, and no abnormality of texture of the 
skin.  The scar was not unstable.  There was no elevation or 
depression.  There was no inflammation, edema, or keloid 
formation.  The color of the scar was slightly lighter than 
the color of the surrounding tissue.  There was no limitation 
of motion or other function by the scar with regard to right 
upper extremity function.  Upon examination of the right 
shoulder, the examiner reported full flexion to 170 degrees, 
full abduction to 170 degrees, and full adduction to 50 
degrees.  External rotation was to 70 degrees and internal 
rotation was to 50 degrees.  Upon examination of the right 
elbow, the examiner reported full flexion to 160 degrees and 
full extension to 180 degrees.  Supination of the right elbow 
was to 90 degrees and pronation was to 90 degrees.  Upon 
examination of the right wrist, flexion was to 70 degrees, 
hyperextension was to 60 degrees, radial motion was to 20 
degrees, and ulnar motion was to 50 degrees.  Upon 
examination of the right hand, metacarpophalangeal flexion of 
the right hand was to 90 degrees and hyperextension was to 15 
degrees.  The veteran was able to use the right hand to touch 
the thumb with each fingertip and the base of the little 
finger.  The veteran made a fist well and had a very tight 
handshake.  The veteran spread the right hand fingers apart 
and touched them together well.  Examination of the right arm 
reflexes revealed that biceps, triceps, and radial reflexes 
were normal and equal to the left arm.  The diagnosis was a 
very tiny residual scar on the inner aspect of the right arm.

In this case, the veteran's right arm disorder is evaluated 
as noncompensable under Diagnostic Code 7805.  Compensable 
evaluations are provided under Diagnostic Code 7805 when the 
scar limits functioning of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7805.  The December 2004 VA 
examination revealed no limitation of motion or other 
function by the scar with regard to right upper extremity 
function.  Accordingly, a compensable evaluation under 
Diagnostic Code 7805 is not warranted.

The Board considered other potentially applicable diagnostic 
codes pertaining to the right arm disorder.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  No other diagnostic 
codes are for application.  The competent medical evidence of 
record demonstrates that the right arm scar is not deep, does 
not cause limited motion, does not exceed 6 square inches, is 
not 144 square inches or greater, is not unstable, and is not 
painful upon examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 (2007).  Accordingly, a 
compensable evaluation is not warranted under alternate 
diagnostic codes for a right arm disorder.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately so long as 
the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See 38 C.F.R. § 4.25(b) (2007); Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Board has also considered whether a separate disability 
rating is warranted for the veteran's right arm disorder.  
See Esteban, 6 Vet. App. at 261-62.  The December 2004 VA 
examination showed no ankylosis of scapulohumeral 
articulation, arm limitation of motion, impairment of the 
humerus, clavicle, or scapula, ankylosis of the elbow, 
limitation of flexion of the forearm, limitation of extension 
of the forearm, impairment of the flail joint, nonunion of 
the radius and ulna, impairment of the ulna, radius, 
supination and pronation, ankylosis of the wrist, limitation 
of motion of the wrist, or ankylosis or limitation of motion 
of single or multiple digits of the hand.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203, 5205, 5206, 
5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 
5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 
5227, 5228, 5229, 5230 (2007).  Accordingly, the assignment 
of a separate evaluation for the right arm disorder, other 
than scar, is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated within the noncompensable 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  The competent medical 
evidence of record, to include the December 2004 VA scar 
examination record, is negative for any finding of weakness, 
fatigability, lack of coordination, restricted or excess 
movement of the right arm joints, or pain on movement.  Range 
of motion of the shoulder and elbow were reported as full.  
Accordingly, there is no additional functional loss not 
contemplated in the noncompensable evaluation and a 
compensable evaluation on this basis is not warranted.

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are adequate.  Compensable 
evaluations are provided for certain manifestations of the 
service-connected right arm disorder, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  Since active service, the 
veteran has not required hospitalization and marked 
interference with employment has not been shown due to the 
veteran's right arm disorder.  In the absence of any 
additional factors, the RO's decision not to refer this issue 
for consideration of an extraschedular rating was correct.

There is no competent medical evidence of record that would 
warrant a compensable rating for a right arm disorder at any 
time during the period pertinent to this appeal.  38 U.S.C.A. 
5110 (West 2002); see also Hart, 21 Vet. App. at 505.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A compensable evaluation for a right arm disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


